Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
   The 35 USC 112 rejection is withdrawn based on the instant amendment (e.g. removing “preference”).
   


35 USC  103
Applicant traverses the applied combination of prior art on the basis that “none of the cited references disclose, teach, or suggest the combination of a space  controller including a sensor configured to generate sensor data indicative of a condition of an  environment, a display that is configured to display images received from the camera, and where  the space controller that is configured to (i) determine an event based on the images received  from the camera, and (ii) operate the controlled device based on the event, a condition of an  environment from the environmental sensor of the space controller, and a user input as recited in 
amended Claim 1. “
 
    Applicant refers to the space controller as a camera in Matsuoka as a standalone unit that collects and transmits images to a remote server, and further argues that neither a server system nor client device is a space controller.  On this basis, Applicant argues the Office Action has not provided any basis of fact to support a determination that the alleged “server system” or “client device” is necessarily a space controller.

   The Examiner respectfully submits the claimed space controller is mapped to the smart device 204, Figure 3 juxtaposed to a server or client system.  The smart device 204 represents a space controller comprising a user interface for at least displaying captured data, the captured data corresponding to the image/video capture device (e.g.  user interface module 328 for providing and displaying a user interface in which settings, captured data, and/or other data for one or more devices (e.g., the smart device 204, and/or other devices in smart-home environment 100) can be configured and/or viewed, 0074).  The smart device 204 acts as space controller (e.g. “In some implementations, one or more smart devices 204 in the smart home network 202 operate as a smart home controller,” 0052).  Matsuoka further teaches that the smart device 204 (e.g. any devices of the smart-home environment 100, Figure 1 includes the claimed elements including 310, 318, 390, 320-338.).  Accordingly, Matsuoka, as modified by Matsuoka, teaches wherein the processor is adapted to at least control a device responsive to determining an event based on captured images. 
     


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 9-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (PG/PUB 20190205655).

Claim 1. 
    Matsuoka teaches a space controller (Figure 3 e.g. see system 20) comprising: 
        a housing (Figure 2B, Figure 3)
         a sensor (Figure 3-390) coupled to the housing and configured to generate sensor data that is indicative of a condition of an environment (0006, 0038, 0042, 0049-50, 0060-62, 0068-69, 0071, 0138, see also 0056-57, 0082)
          a communications interface (Figure 3-404) coupled to the housing and configured to communicate with a controlled device (0049, 0059, 0063, 0071, 0074, Figure 2A)
              a camera (Figure 3-318, 0006, 0038, 0042, 0049-50, 0060-62, 0068-69, 0071, 0138)
            a display (Figure 3-310) coupled to the housing and configured to display images received from the camera and further configured to receive user input ((Figure 3-310, 0025-26,0074, 0103, 0110, Figure 14A, see also 0074- “ a user inter face module 328 for providing and displaying a user interface in which settings , captured data , and / or other data for one or more devices ( e.g., the smart device 204 , and / or other devices in smart - home environment 100 ) can be configured and / or viewed, see also “captured data” as comprising camera images, 0071) 
           a processing circuit (Figure 3-302) positioned within the housing, the processing circuit configured to ;
 
       Matsuoka does not expressly teach the processing circuit is configured to identify the condition based on the sensor data; however, Matsuoka teaches a separate processor configured to determine condition based on the senor data, and further teaches these functions may be performed on other computers (0108, 0148) 
  
   Accordingly, one of ordinary skill in the art before the effective filing date of the invention combining the teachings of Matsuoka and Matsuoka would achieve an expected and predictable result comprising wherein the processing circuit configured to identify the condition based on the sensor data and operate the controlled device based on the condition and the user input.  One of ordinary skill in the art adapting the processing circuitry, Figure 3-302, 306, to integrate the pertinent function of identifying a condition based on the sensor data, would achieve an expected and predictable result via utilizing an integrated smart device for controlling the environment based on the condition.  Whether the function is separate or integral to the smart device, Matsuoka teaches it would have been obvious to utilize other systems for realizing the claimed functionality, as described in para. 0148.

Matsuoka, as modified, teaches:
   determine an event based on the images received from the camera; and operate the controlled device based on the condition and the user input (0045, 0108, 0110, 0112, see also 0027, 0125, *0137, Figure 10, Figure 15, see “FIG. 15 illustrates an indication 1502 that indicates automatic environmental changes that have been executed by the smart-home environment based on the thermal images received from the camera 118, according to some embodiments. Indication 1502 provides both a diagnosis of a problem that was detected via the thermal images of the infant, as well as corrective action that was taken by the smart-home environment to remedy the situation. In this example, the alert 1502 indicates that the babies room appeared to be too warm. It also indicates that the smart-home environment has automatically adjusted the temperature setpoint of the thermostat in the infant's room to a lower temperature. In some embodiments, the alert 1502 may include user input options that allow the user to approve the environmental change, override the environmental change, or input a different, for example, setpoint temperature for the HVAC system,” 0137, see also user input corresponding to control, 0137 , “In this example, the alert 1502 indicates that the babies room appeared to be too warm. It also indicates that the smart-home environment has automatically adjusted the temperature setpoint of the thermostat in the infant's room to a lower temperature. In some embodiments, the alert 1502 may include user input options that allow the user to approve the environmental change, override the environmental change, or input a different, for example, setpoint temperature for the HVAC system.”)




Claim 2.
  Matsuoka teaches the space controller of Claim 1, wherein the display is a touch sensitive display, and wherein the display is configured to display the images from the camera in real- time, wherein the space controller is part of a building control system (0004, 0043)

Claim 3. 
 Matsuoka, as modified by Matsuoka, teaches the space controller of Claim 2, wherein the processing circuit is configured to determine an event based on the images received from the camera, and wherein the processing circuit is configured to operate the controlled device based on the event ( 0108, 0110, 0112,0125, 0137, Figure 15, supra claim 1 analysis)


Claim 5. 
Matsuoka teaches the space controller of Claim 1, wherein the condition is one of a temperature of the environment surrounding the housing, a humidity of the environment surrounding the housing, an air quality of the environment surrounding the housing, or an amount of lighting in the environment surrounding the housing (0071, 0043, 110, 0112, 0127)

Claim 6. 
Matsuoka teaches the space controller of Claim 1, wherein the sensor comprises a temperature sensor configured to measure a temperature, wherein the user input comprises a user selected temperature, and wherein the processing circuit is configured to operate the controlled device based on the user selected temperature (0125, figure 10, 0137, see temperature set-point e.g. “In some embodiments, the alert 1502 may include user input options that allow the user to approve the environmental change, override the environmental change, or input a different, for example, setpoint temperature for the HVAC system.”)
 
Claim 9.
Matsuoka teaches the space controller of Claim 1, wherein the camera includes an infrared sensor (0090)

Claim 10. 
Matsuoka teaches a thermostat, comprising: 
    a space controller configured to operate a controlled device to affect an environmental condition of a space within a building, the space controller comprising a display configured to receive user input; a sensor communicably coupled to the space controller and configured to generate sensor data that is indicative of the environmental condition of the space; a camera communicably coupled to the space controller and configured to generate images, the display configured to display the images received from the camera; wherein the space controller is configured to determine an event based on the images received from the camera; and wherein the controlled device is communicably coupled to the space controller and operable to affect the environmental condition of the space based on the sensor data, the event,  and the user input, supra claim 1.
    Claim 10 is rejected under the same prior art mapping as claim 1.  It is noted the thermostat limitation in the preamble is not accorded patentable weight because the claim can stand on its own, MPEP 2111.02.

Claim 11. 
     Matsuoka teaches the thermostat of Claim 10, wherein the display is a touch sensitive display, and wherein the display is configured to display the images from the camera in real-time.  0004, 0043)

Claim 12. 
Matsuoka teaches the thermostat of Claim 11, wherein the space controller is configured to determine an event based on the images received from the camera, and wherein the space controller is configured to operate the controlled device based on the event.  (0108, 0110, 0112, 0125, 0137, Figure 15)

Claim 13. 
Matsuoka teaches the thermostat of Claim 12, wherein the event is one of a movement, a face recognition, and a person's skin temperature (0116, Figure 8)





Claim 14.
Matsuoka teaches the thermostat of Claim 10, wherein the environmental condition is one of a temperature of the space, a humidity of the space, an air quality of the space, or an amount of lighting in the space (( 0108, 0110, 0112,0125, 0137, Figure 15, see also 0004)

Claim 15. 
Matsuoka teaches the thermostat of Claim 10, wherein the sensor comprises a temperature sensor configured to measure a temperature (0071), wherein the user input comprises a user selected temperature , and wherein the space controller is configured to operate the controlled device based on the user selected temperature (0137)

Claim 17. 
 Matsuola teaches the thermostat of Claim 10, wherein the camera includes an infrared sensor (0071)

Claim 18. 
 Matsuoka teaches a method, comprising: 
  receiving, by a processing circuit onboard a space controller, sensor data from a sensor, the   sensor data indicative of an environmental condition of a space within a building, supra claim 1
   receiving, by the processing circuit, images from a camera within the space; supra claim 1
  receiving, by the processing circuit, supra claim 1
   user input comprising an climate setting; supra claim 1
  displaying, on a display of the space controller, the images from the camera; supra claim 1
  determining by the processing circuit, an event based on the images from the camera; operating, by the processing circuit, a controlled device to change the environmental condition of the space based on the sensor data and the user input, supra claim 1
    Claim 18 is rejected under the same combination of prior art and rationale as claim 1.

Claim 19. 
   Matsuoka teaches the method of Claim 18, further comprising: determining, by the processing circuit, an event based on the images from the camera; and operating, by the processing circuit, the controlled device based on the event (0137, supra claim 1)
   Claim 19 is rejected under the same combination of prior art and rationale as claim 1.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (PG/PUB 20190205655) in view over Minnicks (PG/PUB 20190076094).
Claim 4.
 Matsuoka teaches the space controller of claim 1 but does not teach the microphone limitations as described below.  Minnicks et al. teaches a microphone, wherein the processing circuit is configured to determine an event based on sound received from the microphone, and wherein the processing circuit is configured to operate the controlled device based on the event (Figure 4, 0013, 0021)

Accordingly, one of ordinary skill in the art before the effective filing date of the invention combining the teachings of Minnicks and Matsuoka would achieve an expected and predictable result comprising a microphone, wherein the processing circuit is configured to determine an event based on sound received from the microphone, and wherein the processing circuit is configured to operate the controlled device based on the event.  The application of the teachings of Minnicks for controlling a device based on received infant sounds to the teachings of Matsuoka for regulating an environment based on infant states would achieve an expected and predictable result via adapting the processing circuitry of Matsuoka to integrate the pertinent function of Minnicks for enabling a user and/or automatic control of environmental settings to optimize infant comfort, as described by Minnicks, 0005.


Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (PG/PUB 20190205655) in view over AMINI (PG/PUB 20200084367)
Claim 7. 
   Matsuoka et al. teaches the space controller of Claim 1 but does not teach the command and control limitations as described below.  Minnicks teaches the command and control limitations as described below.
     wherein the communications interface is configured to transmit the images received from the camera to a remote device and to receive commands from the remote device (Matsuoka, Figure 2B-164, 210, see also AMINI, Figure 6, 0095) and wherein the processing circuit is configured to control the camera based on the commands (AMINI, 0097, 0100)

 Accordingly, one of ordinary skill in the art before the effective filing date of the invention combining the teachings of AMINI and Matsuoka would achieve an expected and predictable result comprising wherein the processing circuit is configured to control the camera based on the command based on a remote devices receiving images.  The application of AMINI for remotely controlling camera settings to the teachings of Matsuoka for controlling camera settings for capturing a subject would realize an improved invention via providing improved surveillance by generating high quality videos, as described by AMINI, 0002, 0022.

Claim 20.
   Matsuoka teaches the method of Claim 18 but does not teach the command and control limitations as described below.  AMINI teaches command and control limitations as described below:
     transmitting, by a communications interface onboard the space controller, images received from the camera to a remote device (Matsuoka, Figure 2B-164, 210, see also AMINI, Figure 6, 0095); receiving, by the communications interface, a command from the remote device (AMINI, 0097, 0100) and controlling, by the processing circuit, one of the camera and a user interface of the space controller based on the command (AMINI, Matsuoka, Figure 2B-164, 210, see also AMINI, Figure 6, 0095)
   Claim 20 is rejected under the same prior art and rationale as set forth in claim 7.






Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (PG/PUB 20190205655) in view over Breed (USPN 7570785)

Claim 8
 Matsuoka teaches the space controller of Claim 1 but does not teach the CMOS limitations.  Breed teaches wherein the camera includes a complementary metal oxide semiconductor sensor (Col 26 lines 35-36, Col 35 lines 24-26)
Accordingly, one of ordinary skill in the art before the effective filing date of the invention combining the teachings of Breed and Matsuoka would achieve an expected and predictable result comprising wherein the camera includes a CMOS sensor.  The application of Breed to the teachings of Matsuoka would result in an improved invention by facilitating occupant feature recognition, as described by Breed, Col 2 lines 54-67.

Claim 16. 
   The thermostat of Claim 10, wherein the camera includes a CMOS sensor, supra claim 8.
 Claim 16 is rejected under the same combination of prior art and rationale as set forth in claim 8.




Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (PG/PUB 20190205655) in view over Schmeider et al. (PG/PUB 20070061399).

Claim 21.
 Matsuoka teaches the space controller of Claim 1 but does not teach the remote computing device for controlling a display as described.  Schmeider teaches the remote computing device from controlling a display as described. 
    wherein the processing circuit is further configured to control the display based on commands received from a remote computing device (Schmeider, ABSTRACT, 0027-29, see display mirroring and control of image rendering, see Matsuoka for display rendering via image streams, 0069-70, see also smart device 204 as displaying captured data or media, 0074 “a user interface module 328 for providing and displaying a user interface in which settings, captured data, and/or other data for one or more devices (e.g., the smart device 204, and/or other devices in smart-home environment 100) can be configured and/or viewed; one or more applications 330 for execution by the smart device (e.g., games, social network applications, smart home applications, and/or other web or non-web based applications) for controlling devices (e.g., executing commands, sending commands, and/or configuring settings of the smart device 204 and/or other client/electronic devices), and for reviewing data captured by devices (e.g., device status and settings, captured data, or other information regarding the smart device 204 and/or other client/electronic devices);

    Accordingly, one of ordinary skill in the art combining the teachings of Schmeider and Matsuoka would achieve an expected and predictable result comprising:
    wherein the processing circuit is further configured to control the display based on commands received from a remote computing device
    One of ordinary skill in the art would be motivated to apply Schmeider for optimizing data sharing and distributing data via display rendering, as described, 0002-0004.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (PG/PUB 20190205655) in view over Hsu (PG/PUB 20190147595).

Claim 22. 
   Matsuoka teaches the space controller of Claim 1 but does not teach the determining limitations as described below.  Hsu teaches the determining limitations as described below.
      wherein determining the event comprises: receiving a plurality of images from the camera over a first time period; determining an image detectible occurrence by comparing a first one of the plurality of images to a second one of the plurality of images; and determining the event based on the image detectible occurrence (ABSTRACT, 0007, see comparison of prior and subsequent images to determine inconsistent images, see also falls or more serious events, 0003-0004.

    Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Matsuoka and Hsu would achieve an expected and predictable result comprising:
    determining the event comprises: receiving a plurality of images from the camera over a first time period; determining an image detectible occurrence by comparing a first one of the plurality of images to a second one of the plurality of images; and determining the event based on the image detectible occurrence.
    One of ordinary skill in the art would be motivated to apply image analysis to determine inconsistent events, as described 0003-0004.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (PG/PUB 20190205655) in view over Casey et al. (PG/PUB 20210256270).

Claim 23. 
   Matsuoka teaches the space controller of Claim 1 but does not teach adjusting based on image identifiers which correspond to user movement.   Casey teaches the image identifiers which correspond to movement, and Mastuoka teaches a means for adjusting temperature
      wherein the processing circuit is configured to adjust temperature settings within a space in which the space controller is located based on presets assigned to a plurality of image identifiers, and wherein the plurality of image identifiers correspond with movement of users within the space (Casey et al., 0140-0142, 0228, see controlling at least temperature based on image identifiers corresponding to a combination of facial attributes and/or speed of gait)
 Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Matsuoka and Casey would achieve an expected and predictable result comprising:

   wherein the processing circuit is configured to adjust temperature settings within a space in which the space controller is located based on presets assigned to a plurality of image identifiers, and wherein the plurality of image identifiers correspond with movement of users within the space
    One of ordinary skill in the art would be motivated to apply Casey for more accurate control of load devices based upon image recognition, as described, 0008-0009.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Sleep based control
   20210022230  20190349213 20190200872 20180073760
Image comparison for Event Detection
             20190332868
         Implementing Policies based on Events
    20200012242  11040593
     Stand alone monitoring device 
       20210076108

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117